DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.1 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This reissue application was filed after September 16, 2012; therefore, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.75, and 3.73 are to the current provisions enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,724,058 (hereinafter, the ‘058 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Oath/Declaration
	It is noted that the Applicant has filed two applications essentially correcting the same error. The Applicant has stated that claim 2 caused the patent to be “wholly or partly invalid” because it used the phrase “utilizing a detector positioner to translate the detector” instead of stating “translating the detector”.  However, in co-pending application SN 16/532,892, applicant alleges that claim 3 causes the patent to be “wholly or partly” invalid for the same reason.  
It is noted that claims 2 and 3 are now both being corrected in the same manner in both applications.

Claim Rejections - 35 USC §§ 102, 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 
Claims 10, 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meyer in view of Shimura.
Regarding claim 10,  Meyer discloses a method of operating an image apparatus, comprising: positioning a detector (3) to image at least a portion of a volume configured to hold an object (7) larger than a field-of-view of the detector, including: positioning the detector at a first position within a gantry to image a first portion of the object (col. 4, lines 30-31); positioning a beam (2) such that the beam is detected by the detector at the first position; moving the detector to a second position (col. 6, lines 44-65) within the gantry to image the first portion of the object; moving the beam (col. 6, lines 44-65) such that the beam is detected by the detector at the second position; and moving a rotor (4,5) within the gantry from a first angle to a second angle; wherein both of the detector (3) and a beam source (2) that emits the beam are moveably mounted to the rotor (4,5).
If it is determined that Meyer does not discloses that it is known to move the detector and beam, Shimura discloses that it is known to move the detector (12) to multiple positions and to move the trajectory of the beam (11) to multiple positions.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to allow the detector and beam to move to capture images of the object to be imaged as taught by Meyer in Fig. 15. Further, Shimura discloses that it is a known method to move the detector and the trajectory of the beam to different angles and locations to get a full image of the object.
Regarding claim 13, Meyer as modified discloses the method of claim 10, wherein translating the detector further includes translating the detector along an arc (4,5).
Regarding claim 14, Meyer as modified discloses the method of claim 10, wherein translating the detector further includes translating the detector along a line (Fig. 16).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-18 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 19-36 of copending Application No. 16/532,892 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 7,661,881. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘881 patent and the instant application are both directed to a method of imaging an object using a detector .
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,678,647. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of the instant application is directed to the details of the detector positioner in the same manner as claim 1 of the ‘647 patent.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,398,886. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of the instant application is directed to the details of the detector positioner in the same manner as claim 1 of the ‘886 patent.

Response to Arguments
Applicant's arguments filed February 16, 2022 have been fully considered but they are not fully persuasive. 
Applicant requests that the statutory double patenting rejections be held in abeyance. Applicant requests that the non-statutory double patenting rejections be withdrawn because the current claims are broader than the claims in the patents.  This is not a persuasive argument for withdraw.  The rejections have been maintained.
Applicant argues that the claim 1 requires “moving a rotor within a gantry such that the beam follows the path of the translating detector”. Meyer does not disclose that the beam translates while the detector is translating.  Meyer discloses that the detector can be translated and the beam can be translated, but do not disclose that they are translated simultaneously and 
Claims 2, 3 and 15 include the same limitations.
Claims 10, 13 and 14 do not include this limitation.  However, claims 11 and 12 include the limitations that the elements move while obtaining images. Meyers does not disclose this.
The rejection of claim 10 was modified and therefore this action is made non-final.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L ENGLE whose telephone number is (571)272-6660.  The examiner can normally be reached on Monday- Friday 7:30 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Patricia L Engle/Reexamination Specialist
Art Unit 3993                                                                                                                                                                                                        

Conferee:  /CSW/ /E.D.L/                              SPRS, Art Unit 3993     



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 9,724,058; the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.